Reversed and rehearing denied February 15, 1916.
On Petition for Rehearing.
(154 Pac. 415.)
In Banc.
Mr. Justice Bean
delivered the opinion of the court.
The petition for rehearing in this cause suggests that the formal concluding part of the memorandum opinion is misunderstood. In referring to the ordinance in question it is stated in the opinion as follows: “The classification in this respect does not appear to be based upon a fair or reasonable foundation and this discrimination cannot be upheld.” This conclusion leads to but one result; namely, the decree of the lower court is reversed, the demurrer to the complaint will be overruled, and the ordinance declared invalid.
It is further stated in the opinion that “It is not for the court to suggest what kind of regulations is preferable.” This shows that the court did not pass upon any ordinance that may be enacted, although the matter of an amendment to the ordinance entered into the oral argument. With this correction the petition for rehearing is denied. Reversed. Rehearing Denied.